UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1473



DANIEL L. FISHER,

                                              Plaintiff - Appellant,

           versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-03-94-2)


Argued:   March 17, 2006                      Decided:   May 16, 2006


Before NIEMEYER, LUTTIG,1 and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Travis Michael Miller, BAILEY, STULTZ, OLDAKER & GREENE,
P.L.L.C., Weston, West Virginia, for Appellant. Brian Christopher
O’Donnell,   SOCIAL    SECURITY   ADMINISTRATION,   Philadelphia,
Pennsylvania, for Appellee. ON BRIEF: Donna L. Calvert, Regional
Chief Counsel, Region III, Connie Hoffman-Healey, Assistant


      1
       Judge Luttig heard oral argument in this case but resigned
 from the court prior to the time the decision was filed.       The
 decision is filed by a quorum of the panel pursuant to 28 U.S.C. §
 46(d).
Regional Counsel, Nora Koch, Supervisory Attorney, SOCIAL SECURITY
ADMINISTRATION, Office of the General Counsel, Philadelphia,
Pennsylvania; Thomas E. Johnston, United States Attorney, Helen
Campbell Altmeyer, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               -2-
PER CURIAM:

       Daniel Fisher of Erbacon, West Virginia, filed a Social

Security claim for Disability Insurance Benefits and Supplemental

Security Income payments, complaining of neck, back, shoulder, and

arm pain, coupled with a limited intellect. The administrative law

judge (“ALJ”) determined that, even though Fisher suffers from some

physical and mental limitations, he retains the functional capacity

to work in many jobs and therefore is not legally disabled.                         The

Appeals Council declined to review the ALJ’s decision.                           Fisher

commenced this action to review the ALJ’s determination, and the

district    court    granted    the   Commissioner’s            motion   for   summary

judgment and denied Fisher’s.            We affirm.



                                          I

       Fisher was born in 1956 and attended school through eighth

grade.    He has made a living as a laborer in the timber industry,

most recently as a forklift operator.                    On June 15, 2001, Fisher

applied for Social Security disability benefits, alleging that he

had become disabled on March 27, 2001, and could not return to his

job.

       Fisher’s     primary    complaint       is   of    pain,   and    since    1997,

different    doctors    have     given    Fisher         pain   injections,      muscle

relaxants, and steroids for low back, neck, shoulder, and left

elbow pain.       Doctors reviewing MRIs of Fisher’s spine from 1998


                                         -3-
through 2002 concluded that Fisher had a degenerative disc disease

and bulging in his lower back (at vertebrae L4 through S1).               They

also concluded that he had a degenerative disc disease in his lower

cervical vertebrae (at C5 through C6) and “abnormal material”

thereabouts, likely from a herniated disc or scarring.             In March

2001, doctors performed an anterior cervical discectomy to relieve

Fisher’s neck and shoulder pain.

      In the months following the operation, Fisher continued to

feel pain, and Dr. James Weinstein, a neurosurgeon, expressed the

opinion that, because Fisher’s disc degeneration had stabilized,

his pain probably came from strain, sprain, or vertebral fusion at

the   site   of    his   discectomy.    Weinstein   advised    exercise    and

walking.

      Fisher reported left elbow pain in 2000, and doctors at

Webster County Memorial Hospital diagnosed tennis elbow.            Doctors

at Braxton County Memorial Hospital confirmed this diagnosis in

2001, noting also the absence of evidence of any fracture or

dislocation.

      In addition to complaining of pain, Fisher complains of

disabling mental and psychological limitations. After he filed his

claim   for       benefits,   Fisher    submitted   to   two    mental     and

psychological evaluations in February 2002.          Morgan Morgan, M.A.,

concluded that Fisher suffers from an adjustment disorder with

depressed mood and has a history of alcohol abuse. Examiner Morgan


                                       -4-
also concluded that Fisher has borderline intellectual functioning,

based on a Verbal IQ of 72, Performance IQ of 79, Full IQ of 74,

and achievement testing showing that Fisher can read, spell, and do

math at a fifth or sixth grade level.             The other examiner, Frank

Roman, Ed.D., concluded that Fisher functions with only moderate

limitations on his ability to understand, perform, and carry out

detailed   instructions;     his    ability   to   maintain      attention   and

concentration for extended periods; and his ability to work within

a schedule, maintain regular attendance, and be punctual.                In so

concluding, Examiner Roman found that Fisher is not significantly

limited in, inter alia, his ability to understand and perform short

and simple instructions, his ability to sustain an ordinary work

routine,     his   ability   to    complete   a    normal   workday    without

interruption, and his ability to respond appropriately to changes

in the work setting.         Examiner Roman concluded that Fisher can

handle one- and two-step instructions in low stress settings, can

perform routine activities of daily living, and has moderate

difficulty      with    social      functioning      and    in     maintaining

concentration, persistence, and pace.

     At his hearing before the ALJ, Fisher testified about his

pain, describing pain in his back, neck, shoulder, and left arm.

Because of the pain, he stated that he sometimes needs help to get

up in the morning and that sometimes during the day he must lie

down and apply heat.     Testifying to his daily life habits, Fisher


                                      -5-
said he drives daily and occasionally takes long drives; he fishes

and hunts once a month; he gardens; he walks a quarter-mile each

day; he mows his lawn on a riding tractor; and he takes his 16-year

old son to football games.     He stated that he has reduced his

alcohol consumption to two 40-ounce drinks a month.

     The ALJ denied Fisher’s application for benefits in a written

decision that he issued on November 22, 2002.2    The ALJ found that

Fisher no longer performs substantial gainful activity because he

has not returned to his job since his discectomy and that Fisher

suffers   the   severe   impairments   of   borderline   intellectual

functioning, an adjustment disorder, degenerative disc disease,

high blood pressure, left tennis elbow, and low back pain syndrome.

The ALJ found, however, that these impairments are not severe

enough “to meet or medically equal” the impairments for which

Fisher would be deemed legally disabled.     The ALJ also determined

Fisher’s residual functional capacity in order to decide whether

Fisher could continue to perform his prior forklift work and, if

not, whether there are any other jobs existing in significant

numbers that Fisher could perform.




      2
       Fisher’s application was first denied by a state agency on
 August 14, 2001, from which Fisher asked the agency to reconsider
 its decision. The state agency denied his application again on
 March 12, 2002. Fisher then asked for a hearing before an ALJ,
 which took place on July 24, 2002, and the November 2002 denial at
 issue in this case sprang from that hearing.

                                 -6-
     Considering   all   of   the   documented   medical   evidence   and

Fisher’s own testimony about his symptoms and life habits, the ALJ

found that Fisher’s adjustment disorder and borderline intellectual

functioning mildly restrict Fisher’s activities of daily living and

cause him a mild difficulty with social functioning and a moderate

difficulty in maintaining concentration, persistence, and pace.

The ALJ also found that Fisher has physical limitations due to his

back and arm pain, determining that Fisher can lift only 10 to 20

pounds, sit for 2 hours a day, and stand or walk for 6 hours.         He

found that Fisher “cannot perform complex tasks,” cannot endure

temperature extremes, and cannot lift his left arm above his head.

     The ALJ concluded that Fisher’s residual functional capacity

forecloses Fisher’s return to his forklift operator position but

that “there are a significant number of jobs in the national

economy that [Fisher] could perform.”     Accordingly, the ALJ denied

Fisher’s application for disability benefits.

     After the Social Security Appeals Council denied Fisher’s

request for review in September 2003, Fisher commenced this action

in October 2003 under 42 U.S.C. §§ 405(g) and 1383(c)(3) to review

the ALJ’s denial of disability benefits.          On cross-motions for

summary judgment, the magistrate judge recommended granting the

Commissioner’s motion and denying Fisher’s, and the district court

adopted the magistrate judge’s report and recommendation on March

29, 2005.   This appeal followed.


                                    -7-
                                     II

      In Social Security benefits cases, the ALJ is charged with

performing a five-step inquiry to determine if an applicant is

eligible for Social Security benefits.         See 20 C.F.R. § 404.1520

(2005).     Sequentially, the ALJ must determine (1) whether the

claimant is engaged in substantial gainful activity; (2) whether

the claimant’s medical impairments are severe; (3) whether the

claimant’s impairments meet or exceed the severity of certain

impairments; (4) whether the claimant, based on his residual

functional capacity, can perform his past relevant work; and (5)

whether the claimant, based on his residual functional capacity,

can perform other work.       The ALJ’s factual findings must be upheld

“if they are supported by substantial evidence and were reached

through application of the correct legal standard.”                Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996).       Accordingly, “we do not

undertake   to   re-weigh     conflicting   evidence,    make    credibility

determinations, or substitute our judgment for that of the [ALJ].”

Id.

      Fisher mounts three challenges to the ALJ’s rejection of his

application for benefits. First, he contends the ALJ failed Social

Security Ruling 96-7p and erroneously found Fisher’s testimony on

his symptoms to be not credible.            Second, Fisher argues that

neither    the   residual    functional   capacity   nor   a    hypothetical

question    posed   to   a   testifying   vocational    expert    accurately


                                    -8-
reflected his mental and psychological limitations.             Third, Fisher

argues    the   ALJ   failed   Social       Security   Ruling   00-4p   by   not

reconciling the vocational expert’s testimony with the Dictionary

of Occupational Titles.        We address each of these challenges in

turn.



                                        A

     Two nearly identical regulations, 20 C.F.R. §§ 404.1529 and

416.929, explain how the Social Security Administration evaluates

a claimant’s symptoms to determine whether he or she is disabled,

and Social Security Ruling 96-7p clarifies these regulations by

explaining when and how an ALJ can weigh the credibility of the

claimant’s own testimony.       First, the ALJ must determine whether

medically determinable mental or physical impairments can produce

the symptoms alleged. Second, the ALJ must evaluate the claimant’s

testimony about his subjective experiences.             If the ALJ discredits

the claimant’s testimony, he must give “specific reasons” that are

“grounded in the evidence.”         See Soc. Sec. R. 96-7p; see also

Craig, 76 F.3d at 591-96 (anticipating the standard set forth in

Ruling 96-7p as applied to allegations of pain).

        The ALJ committed no error here.         The ALJ found, first, that

Fisher had degenerative disc disease, that he sustained a cervical

discectomy, and that he had low back pain syndrome and tennis

elbow, all of which are physical impairments “that could reasonably


                                    -9-
be expected to produce” the neck, shoulder, back, and elbow pain of

which Fisher complained.        Similarly, the ALJ found that Fisher has

borderline intellectual functioning, a mental impairment that could

substantiate Fisher’s alleged difficulty with reading and writing.

       After determining the physical and mental impairments, the ALJ

weighed Fisher’s testimony about their extent.           Despite Fisher’s

allegations of disabling severe pain, the ALJ found that Fisher is

not totally disabled because he still is able to perform activities

of daily living, such as hunting, fishing, and walking. Moreover,

Fisher visits doctors less frequently, and his treating physicians

have   determined   that   he    suffers   “only   moderate,   or   mild   to

moderate, pain.”    Evaluating Fisher’s alleged mental limitations,

the ALJ concluded from Fisher’s own testimony that he “pays the

bills” and “read[s] and write[s] a little,” showing that he is not

incapable of reading and writing.

       Thus, the ALJ found that Fisher’s testimony “was not fully

credible or consistent with the record as a whole as to the nature

and extent of [Fisher’s] impairments and to the extent that total

disability is alleged.”     In making his findings, however, the ALJ

did not entirely reject Fisher’s subjective evaluation of his

symptoms.    While the ALJ found that pain did not totally disable

Fisher, the ALJ did take Fisher’s pain allegations into account to

the extent that they were credible, finding that Fisher’s back and

arm pain restrict his physical movements.


                                    -10-
     In short, the ALJ fully comported with the sequential two-step

credibility evaluation prescribed by Social Security Ruling 96-7p

by making findings, supported by reasons, with respect to Fisher’s

alleged symptoms, the medical record, and Fisher’s own testimony.



                                       B

     Fisher next challenges two related determinations, arguing

that the ALJ’s residual-functional-capacity determination failed to

reflect Fisher’s actual mental limitations and that a hypothetical

question that the ALJ posed to a testifying vocational expert

failed to communicate Fisher’s actual mental limitations.

     Fisher’s first challenge amounts to a sufficiency-of-the-

evidence challenge.        The ALJ concluded that Fisher’s borderline

intellectual    functioning     manifested    itself    by   giving    Fisher

moderate difficulty maintaining concentration, persistence, and

pace, which prevents him from performing complex tasks.                Fisher

argues that this residual functional capacity fails to account for

his low IQ test scores, poor concentration, deficient recent

memory, and difficulties handling instructions.          We disagree.      The

ALJ’s decision is supported by sufficient evidence.                   Examiner

Morgan determined that Fisher suffered from borderline intellectual

functioning, and Examiner Roman determined that Fisher had moderate

difficulty with instructions, concentration, and working on a

schedule.      The   ALJ   directly    incorporated    Morgan   and   Roman’s


                                      -11-
determinations and found that these impairments affected Fisher’s

ability to work only by preventing him from performing complex

tasks.    This determination is entirely consistent with the bulk of

Examiner Roman’s determination that Fisher has no significant

limitations on his ability to understand and perform “simple”

instructions, to sustain an ordinary work routine, and to complete

a normal workday without interruption.

     For    this   same   reason,   Fisher’s   challenge   to   the   ALJ’s

hypothetical question must also fail.      The opinion of a vocational

expert is not helpful if it is not delivered “in response to proper

hypothetical questions which fairly set out all of [a] claimant’s

impairments.”      Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989)

(emphasis added).     As we recently held in Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005), a hypothetical question is unimpeachable

if it “adequately reflect[s]” a residual functional capacity for

which the ALJ had sufficient evidence.         See id. at 659 (emphasis

added).    Here, the ALJ told the expert to assume that Fisher is

capable of only “unskilled work”3 and that he “cannot perform

complex tasks,” which repeats the residual functional capacity that

we have found is supported by substantial evidence.              See also

Howard v. Massanari, 255 F.3d 577, 582 (8th Cir. 2001) (“We find



      3
       “Unskilled work” is a term of art, defined by regulation as
 “work which needs little or no judgment to do simple duties that
 can be learned on the job in a short period of time.” 20 C.F.R. §
 404.1568(a).

                                    -12-
that [a hypothetical question] describing [the claimant] as capable

of   doing   simple   work    adequately   accounts   for   the   finding   of

borderline intellectual functioning”).         Even if “complex tasks” is

superficially ambiguous as between “physically complex tasks” and

“mentally       complex   tasks,”   the    vocational   expert      evidently

understood it to mean the latter because neither of the jobs the

expert identified in response to the hypothetical question requires

a worker to perform mentally complex tasks.                 Thus, the ALJ’s

hypothetical question fairly conveyed Fisher’s functional capacity

to the expert.

      Fisher contends that hypothetical questions must be medically

specific. As Johnson and Walker dictate, however, the ALJ has some

discretion to craft hypothetical questions to communicate to the

vocational expert what the claimant can and cannot do.              Moreover,

it   is   the    claimant’s   functional    capacity,   not   his    clinical

impairments, that the ALJ must relate to the vocational expert.              A

claimant very well might have some impairments under control such

that they do not manifest themselves in any way that would limit

the claimant’s capacity for work.          Fisher tacitly recognizes this

principle.       For example, even though Fisher was diagnosed as an

alcohol abuser, he does not now claim that the vocational expert

should have been told of this diagnosis because he claims to have

his alcohol abuse under control.




                                    -13-
      Perhaps more importantly, in arguing that an ALJ must include

a list of the claimant’s medical impairments in his hypothetical

question      to   the   vocational       expert,   Fisher   fundamentally

misunderstands the scope of the vocational experts’ expertise.

Vocational experts are not experts in psychology who are qualified

to   render   opinions   on   how   the    claimant’s   ailments   might   be

reflected in his capabilities; rather, they are employment experts

who know the mental and physical demands of different types of

work, see 20 C.F.R. § 404.1560 (“We may use the services of

vocational experts or vocational specialists . . . to obtain

evidence we need to help us determine whether you can do your past

relevant work, given your residual functional capacity” (emphasis

added)), or how many specific jobs exist in the local and national

economies, see id. § 404.1566.

      Because the ALJ’s residual-functional-capacity determination

is supported by substantial evidence and because the challenged

hypothetical question merely incorporated that determination, the

ALJ committed no error.



                                      C

      Finally, Fisher contends that the ALJ erred in relying on the

vocational expert’s testimony without first obtaining a reasonable

explanation for conflicts between his testimony and the Dictionary

of Occupational Titles published by the Department of Labor.


                                    -14-
      Social Security Ruling 00-4p clarifies 20 C.F.R. § 404.1566,

which states, without more, that ALJs will consider both the

Dictionary of Occupational Titles and vocational expert testimony

to determine whether a Social Security claimant can find work

suited to his residual functional capacity.                   Noting that the

sources should typically be consistent, Ruling 00-4p nonetheless

provides that “When there is an apparent unresolved conflict

between    [vocational    expert]   evidence      and   the    [Dictionary    of

Occupational Titles], the adjudicator must elicit a reasonable

explanation for the conflict before relying on the [vocational

expert] evidence to support a determination or decision about

whether the claimant is disabled.” Specifically, the ALJ “will

inquire, on the record, as to whether or not there is such

consistency.”

      Ruling    00-4p    acknowledges,     however,      that      neither    the

Dictionary of Occupational Titles nor the vocational expert’s

testimony   “automatically    ‘trumps’     when    there      is   a   conflict”;

instead, the ALJ is obligated to resolve the conflict by deciding

if   the   vocational    expert’s   explanation     for    the     conflict    is

reasonable.    The vocational expert’s conflicting testimony can be

used, for instance, if the ALJ finds that it is based on “other

reliable publications” or the expert’s own “experience in job

placement or career counseling.”         However resolved, the ALJ “must

resolve this conflict before relying on the [vocational expert]


                                    -15-
evidence to support a determination or decision that the individual

is or is not disabled” and must “explain in the determination or

decision how he or she resolved the conflict.”

     Fisher maintains that the ALJ’s determination that he is able

to perform other work is based on an unresolved conflict and

therefore must be reversed. The vocational expert offered two jobs

in response to a hypothetical question from the ALJ:

     The first position I would advance given the hypothetical
     would be that of a nursery worker.       That’s found in
     [Dictionary of Occupational Titles] 405.681-010. It’s at
     the light exertional level.       Has an SVP [Specific
     Vocational Preparation] of one, which places it at the
     very low simple, routine, one, two step work.
     Nationally, there’s 29,401 of those positions and
     regionally, there is 1,850. That’s Ohio, Kentucky, and
     West Virginia. The second position I would advance at
     that level – well, let me see about it, Your Honor. Would
     be that of a laundry worker. That’s found in 304.685-010
     in the DOT. It’s light exertional level. Has an SVP of
     two, which is unskilled. Very routine, one, two step
     work. Nationally, there’s 210,761 of those positions and
     regionally, which is Ohio, Kentucky, West Virginia,
     there’s 19,156.     This would accommodate a sit/stand
     option because it’s involved basically in a lot of
     folding clothes and it would provide for a sit/stand
     option.

The ALJ followed up and asked the vocational expert why he believed

these two positions would accommodate a sit/stand option.                The

expert   replied   that   he   formed   this   conclusion   based   on   his

experience. Accordingly, in the ALJ’s final determination, the ALJ

concluded:

     Although the claimant’s exertional limitations do not
     allow him to perform the full range of light work . . .
     there are a significant number of jobs in the national
     economy that he could perform. Examples of such jobs

                                   -16-
     include work as a nursery worker (SVP 1, DOT 405.681-010)
     (29,401 jobs in the nation and 1850 jobs in the tri-state
     region of West Virginia, Ohio, and Kentucky) and laundry
     worker (SVP 2, DOT 304.685-010) (210,761 jobs in the
     nation and 19,156 jobs in the tri-state region of West
     Virginia, Ohio, and Kentucky).

     On   appeal,   Fisher   points        out    that   the    Dictionary    of

Occupational Titles does not have either code in it; that there are

multiple “laundry worker” entries in the Dictionary; and that there

are no entries for “nursery worker.”         Assuming this is the sort of

conflict regulated by Social Security Ruling 00-4p, Fisher argues

the ALJ failed to explain how he resolved the conflict in his

decision, which simply states that “[t]he information provided by

the impartial vocational expert is consistent with the Dictionary

of Occupational Titles.”

     We should note first note that, in all other respects, the ALJ

abided by Ruling 00-4p -- he inquired on the record whether the

vocational expert’s testimony was consistent with the Dictionary of

Occupational Titles; he elicited a reasonable explanation for the

vocational    expert’s   knowledge    of    the   various      jobs’   sit/stand

option, which is not provided in the Dictionary; and he stated in

his ruling that the expert’s testimony was consistent with the

Dictionary.    The narrow question presented to us is whether the

vocational expert’s testimony conflicts with the Dictionary of

Occupational Titles.

     As a primary matter, it is not clear that Social Security

Ruling 00-4p even applies to citation errors of the sort involved

                                     -17-
in   this   case.        Fisher    has    assumed     that    it    does,    and    the

Commissioner has engaged Fisher on his own arguments.                     Textually,

however, there are strong signals that the Ruling is irrelevant to

the expert’s mistake. The Ruling states that it governs “conflicts

in occupational information,” not erroneous job titles and codes.

Moreover,    the      Ruling      provides      a     clear     remedy      --     i.e.,

reconciliation by reasonable explanation -- that is meaningless

when the testifying expert misremembers the proper Dictionary job

title and code.          An ALJ’s decision or a vocational expert’s

testimony could hardly provide a reasonable explanation for citing

to an erroneous Dictionary entry.                Reasoning that an ambiguous

ruling only applies where its remedy is not meaningless, we would

be inclined to conclude that Social Security Ruling 00-4p is not

even implicated by the vocational expert’s mistake in Fisher’s

case.   But we need not conclusively interpret Ruling 00-4p today

because,    even    if   we   assume     that   the    Ruling      does   apply,    the

vocational     expert’s       testimony    is   not     in    conflict      with    the

Dictionary under the interpretation proposed by Fisher.

      Fisher rests his appeal on Burns v. Barnhart, 312 F.3d 113 (3d

Cir. 2002), in which the Third Circuit addressed a similar, yet

ultimately distinguishable, situation.                 In Burns, the vocational

expert testified that the claimant could work as a “laundry sorter”

or “packer.”       The expert did not attempt to associate a Dictionary

code with either generic job title.             As in this case, neither job


                                         -18-
title has an actual entry in the Dictionary of Occupational Titles.

After deciding that the case had to be remanded because of a faulty

hypothetical question, the court, in dictum, advised the ALJ to

seek additional testimony from a vocational expert because the

court, unable to determine which Dictionary entries were implicated

by the testimony, was “not convinced . . . that [the vocational

expert’s] testimony necessarily conflicted with the DOT.”               Id. at

128 (emphasis added).      Importantly, the Third Circuit recognized

that an erroneous citation to the Dictionary of Occupational Titles

is not per se reversible error.

     We are convinced that the vocational expert’s testimony in

this case does not necessarily conflict with the Dictionary of

Occupational Titles. As noted by the Commissioner and the district

court below, a change of a single digit in each job code in the

vocational    expert’s   testimony       leads   one   to   the   entries   for

“domestic    laundry   worker”    (DOT    302.685-101),     requiring   light

strength and SVP 2, and for “flower picker” (DOT 405.687-010),

requiring    light     strength    and     SVP    1.        The   substantive

characteristics of these jobs, as related in the Dictionary, are

identical to the substantive characteristics of the jobs identified

in the expert’s testimony.           The job titles are substantively

similar; they are practically synonyms.           The job codes are simply

off by a single digit.




                                    -19-
       We conclude that the only reasonable interpretation of the

entirety     of   the   vocational    expert’s       testimony   is    that    he

misremembered and, consequently, misspoke the job titles and codes

in question.      The Dictionary entries he meant to mention are not in

conflict with his descriptions of them.               Thus, although we are

troubled that the ALJ thoughtlessly entered the expert’s errors

into the final determination of Fisher's application, we find no

reversible    error     under   Fisher's     own   interpretation     of   Social

Security Ruling 00-4p, saving for another day the resolution of

whether Ruling 00-4p applies to this kind of testimonial mistake at

all.

                                  *    *      *

       For the reasons given, the judgment of the district court is



                                                                      AFFIRMED.




                                      -20-